
	
		I
		111th CONGRESS
		1st Session
		H. R. 2925
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Hoekstra (for
			 himself, Mr. Ehlers,
			 Mr. Heller, and
			 Mr. Barrett of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for
		  community projects that will reduce the number of individuals who are uninsured
		  with respect to health care, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Communities Building Access
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Two models of community programs for the
			 uninsured have emerged as effective in generating community support and funding
			 in urban and rural areas; in providing effective care and coverage for the
			 uninsured; in avoiding displacement of private coverage; and in avoiding
			 duplication of other Federal programs for the uninsured.
			(2)These community
			 models have demonstrated community-wide economic benefit. Employers in the
			 community experience less health care cost-shifting, in addition to increased
			 productivity and employee retention. With greater emphasis on preventive and
			 chronic care, a community’s uninsured population becomes less of a financial
			 burden on State and local budgets.
			(3)These community
			 models have demonstrated potential national solutions for certain uninsured
			 populations, including the working uninsured. Such lessons learned from these
			 models include, for example, the level of subsidy necessary to get small
			 employers to purchase coverage for their employees, how to effectively market
			 access programs to the uninsured, and how to effectively manage chronic care
			 among lower-income populations.
			(4)These community
			 models have succeeded in raising much of the funding necessary to function, but
			 have lacked financial stability and would enjoy greater success with a stable
			 partial funding stream from the Federal Government.
			(5)These community
			 models, if involved in a Federal partnership, have the ability and willingness
			 to be accountable for a return on investment for Federal funding, and to
			 disseminate expertise to like-minded communities.
			3.Grants for
			 multi-share health care coverage projects for uninsured working
			 individualsSubpart I of part
			 D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is
			 amended by adding at the end the following:
			
				330M.Multi-share
				health care coverage projects for uninsured working individuals
					(a)In
				generalThe Secretary shall make grants to public or nonprofit
				private entities to carry out demonstration projects for the purpose of—
						(1)making available, on a cost-sharing basis
				as described in subsection (c)(2)(C), health care coverage to qualifying
				employees through employers that have not contributed to health care benefits
				for employees during the 12-month period prior to participating in such a
				project; and
						(2)making available, on such basis, health
				care coverage to qualifying self-employed individuals who have been without
				such coverage during the 12-month period prior to participating in such a
				project.
						(b)Qualifying
				employees and self-employed individualsFor purposes of this section, the term
				qualifying, with respect to an employee or self-employed
				individual, means that the employee or self-employed individual is not eligible
				for health services under the program under title XVIII, XIX, or XXI of the
				Social Security Act (relating to the Medicare program, the Medicaid program,
				and the State children’s health insurance program, respectively).
					(c)Requirements for
				grant
						(1)In
				generalA grant may be made under subsection (a) for a project
				only if the applicant involved—
							(A)has defined a
				service area for the project;
							(B)has formed a consortium of entities in such
				service area, which consortium is composed of employers whose employees may or
				may not be served by the project, health care providers who will provide
				services through the project, and other appropriate entities;
							(C)has ensured that
				the consortium has established a set of unified goals for the project;
							(D)has conducted a
				basic level of demographic research to obtain data on the uninsured businesses,
				working uninsured, and provider community within the service area in order to
				determine the potential value and effectiveness of operating such a project,
				which data includes—
								(i)the rate of
				uncompensated care;
								(ii)the number of
				women lacking prenatal services;
								(iii)immunization
				rates; and
								(iv)the number of
				employers that do not provide health insurance to their employees; and
								(E)has conducted a
				basic evaluation of State health insurance and local laws that might impact the
				implementation of the project.
							(2)AgreementsA
				grant may be made under subsection (a) for a project only if the applicant
				involved agrees as follows:
							(A)Eligibility
				criteria will be established for employers to participate in the project,
				including the requirement that the employers be located within the service area
				defined under paragraph (1)(A) for the project, which may include—
								(i)a
				maximum average income earned by the employees of the business;
								(ii)criteria, in
				addition to the 12-month periods under subsection (a), to avoid creating any
				incentive for an employer or self-employed individual to discontinue health
				plans or health insurance policies; and
								(iii)such other
				criteria as the consortium under paragraph (1)(B) considers to be
				appropriate.
								(B)A network of health care providers will be
				formed to provide services to qualifying employees and self-employed
				individuals who participate in the project, which services will be provided
				according to a schedule of fees and copayments negotiated by the
				project.
							(C)Of the cost of
				providing health care coverage through the project—
								(i)not more than 30
				percent will be paid by the project with funds from the grant; and
								(ii)not less than 70
				percent will be paid by the employer, the employee, and any additional sources
				of funds (such as the community in which the project is located) that may be
				available pursuant to arrangements with the project.
								(D)A minimum benefit
				package will be selected that includes—
								(i)physicians
				services;
								(ii)prescription drug
				benefits;
								(iii)in-patient
				hospital services;
								(iv)out-patient
				services;
								(v)emergency room
				visits;
								(vi)emergency
				ambulance services; and
								(vii)diagnostic
				laboratory tests and x-rays.
								With
				respect to compliance with the agreement under this subparagraph, the project
				is not required to provide coverage for any service performed outside the
				service area of the project, except to the extent that a service specified in
				any of clauses (i) through (vii) is not reasonably available within the service
				area.(E)The minimum
				benefit package will not exclude coverage of a medical condition on the basis
				that it is a pre-existing condition.
							(F)An entity will be selected by the
				consortium under paragraph (1)(B) to carry out administrative and accounting
				functions with respect to the health care coverage to be offered by the
				project, including monthly billings, verification and enrollment of eligible
				employers and employees, maintenance of membership rosters, operation of the
				utilization management program under subparagraph (G), and development of a
				marketing plan.
							(G)A utilization
				management program will be selected that ensures delivery of care in the
				appropriate setting, using appropriate resources and clinical practice
				guidelines.
							(H)A plan will be
				implemented for measuring quality and efficiency of care provided through the
				project within 2 years after the project begins operation.
							(I)A plan will be implemented for managing
				care for enrollees with chronic illness, as well as additional cost-control
				initiatives that will be employed by the project within 2 years after the
				project begins operation.
							(J)A plan will be
				implemented for protecting the project from high risks, which may include
				affiliation with State high-risk pool or local safety net program, and purchase
				of reinsurance.
							(K)A plan will be
				implemented for evaluating the project on an interim basis, not less frequently
				than annually.
							(d)Application for
				grantA grant may be made under subsection (a) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				section.
					(e)Authorization of
				appropriationsFor the
				purpose of making grants under subsection (a), there is authorized to be
				appropriated $36,000,000 in the aggregate for the fiscal years 2010 through
				2016, of which there are authorized to be appropriated amounts as
				follows:
						(1)For fiscal year
				2010, $2,000,000.
						(2)For each of the
				fiscal years 2011 and 2012, $5,000,000.
						(3)For each of the
				fiscal years 2013 through 2016, $6,000,000.
						330N.Grants for
				volunteer specialty provider networks
					(a)In
				generalThe Secretary shall
				make grants to public or nonprofit private entities to carry out demonstration
				projects for the purpose of forming and maintaining networks composed of health
				care specialists who volunteer health services to eligible individuals.
					(b)Eligible
				individualsFor purposes of this section, the term eligible
				individual means an individual who has been enrolled by a project under
				subsection (a) and—
						(1)whose employer
				does not provide health care coverage;
						(2)is unable to
				obtain health care coverage through a family member or common law
				partner;
						(3)is at or below a
				poverty level specified by the Secretary; and
						(4)is not eligible for health services under
				the program under title XVIII, XIX, or XXI of the Social Security Act (relating
				to the Medicare program, the Medicaid program, and the State children’s health
				insurance program, respectively).
						(c)Qualified grant
				expendituresA grant may be
				made under subsection (a) for a project only if the applicant involved agrees
				that the grant will be expended to assist specialists that are participants in
				the network involved through any or all of the following means:
						(1)Paying nominal
				administrative fees to the participants for the costs of providing services to
				eligible individuals.
						(2)Assisting with the
				cost of training primary care practitioners to manage the chronic conditions
				that are most often treated by the network specialists.
						(3)Assisting
				participants with the costs of providing fees to recruit specialists to
				practice in the service area of the project.
						(4)Assisting with the
				costs of operating a community clinic staffed by volunteer network
				specialists.
						(5)Assisting
				participants with the costs of installing or operating information technology
				that is of benefit to patients, such as technology to avoid medical errors or
				to facilitate the authorized electronic transfer of the health records of
				eligible individuals.
						(6)Paying for necessary prescription drug
				costs for necessary treatment prescribed by network specialists.
						(7)Such additional
				means as the Secretary may authorize.
						(d)Certain
				requirements for grantA grant may be made under subsection (a)
				for a project only if the applicant involved—
						(1)has defined a
				service area for the project;
						(2)has formed a
				consortium of various community members, leaders, and organizations in such
				area;
						(3)has ensured that
				the consortium has established a set of unified goals for the project;
						(4)has conducted the
				basic level of demographic research described in section 330M(c)(1)(D);
						(5)has a plan for
				managing the care of eligible individuals with chronic illness; and
						(6)has a plan for
				evaluating the project on an interim basis, not less frequently than once each
				year.
						(e)Matching
				funds
						(1)In
				generalWith respect to the
				costs of the project to be carried out under subsection (a) by an applicant, a
				grant under such subsection may be made only if the applicant agrees to make
				available (directly or through donations from public or private entities)
				non-Federal contributions toward such costs in an amount that is not less than
				1/3 of such costs ($1 for each $2 provided in the
				grant).
						(2)Determination of
				amount contributedNon-Federal contributions required in
				paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
				equipment, or services. Amounts provided by the Federal Government, or services
				assisted or subsidized to any significant extent by the Federal Government, may
				not be included in determining the amount of such non-Federal
				contributions.
						(f)Application for
				grantA grant may be made
				under subsection (a) only if an application for the grant is submitted to the
				Secretary and the application is in such form, is made in such manner, and
				contains such agreements, assurances, and information as the Secretary
				determines to be necessary to carry out this section.
					(g)Authorization of
				appropriationsFor the
				purpose of making grants under subsection (a), there is authorized to be
				appropriated $9,000,000 in the aggregate for the fiscal years 2010 through
				2016, of which there are authorized to be appropriated amounts as
				follows:
						(1)For each of the
				fiscal years 2010 and 2011, $500,000.
						(2)For each of the
				fiscal years 2012 and 2013, $1,000,000.
						(3)For each of the
				fiscal years 2014 through 2016, $2,000,000.
						330O.Clearinghouse
				for information on community-initiated projects to provide health care coverage
				to uninsured individuals
					(a)In
				generalThe Secretary shall make an award of a grant or contract
				for the establishment and operation of a clearinghouse to collect and make
				available, on a national basis, information on projects under sections 330M and
				330N and similar projects that are community-initiated (referred to in this
				section as access projects).
					(b)Certain
				requirementsThe Secretary shall ensure that the information
				collected and made available under subsection (a) by the Clearinghouse includes
				the following:
						(1)A database identifying technical-assistance
				experts who are or have been involved in the planning or operation of access
				projects.
						(2)Information
				regarding the success and progress of access projects, including—
							(A)information on
				best-practices identified for such projects;
							(B)the number of
				individuals who lacked health care coverage prior to receiving such coverage
				through the projects;
							(C)the number of
				individuals served by the projects who have chronic conditions that are managed
				by the projects;
							(D)the economic
				impact of the projects for businesses in the communities in which the projects
				operated; and
							(E)the savings of
				hospitals and other health care providers in such communities that resulted
				from the operation of the projects.
							(c)ApplicationAn
				award may be made under subsection (a) only if an application for the award is
				submitted to the Secretary and the application is in such form, is made in such
				manner, and contains such agreements, assurances, and information as the
				Secretary determines to be necessary to carry out this section.
					(d)Solicitation of
				reportsThe Secretary may carry out a program to encourage public
				and private entities that plan or operate access projects to submit to the
				Clearinghouse reports that provide information on the projects.
					(e)DefinitionFor
				purposes of this section, the term Clearinghouse means the
				clearinghouse under subsection (a).
					(f)Authorization of
				appropriationFor the purpose of making awards under subsection
				(a), there are authorized to be appropriated such sums as may be necessary for
				each of the fiscal years 2010 through
				2016.
					.
		
